Citation Nr: 1454367	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for reactive airway disease (RAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


REMAND

The Veteran had service in the Air National Guard with a period of active duty from February 26, 2008, to June 19, 2008,  under the provisions of 10 U.S.C.A. § 12301(d).  See 38 U.S.C.A. § 3301(1)(C) (West 2002) (providing that for members of the reserve Air National Guard, qualifying active duty includes service on active duty under a call or order to active duty under sections 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, as described in 38 U.S.C.A. § 3301(1)(B)).  In April 2009, she was discharged from service due to medical disqualification.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002). Only such conditions as are recorded in entrance examination reports are to be considered as noted.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23, 27 (May 4, 2005). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir; 2004); 38 U.S.C.A. § 1153 (West 2002).

Here, the Veteran contends that she has a respiratory disease, to include asthma, that she believes either began during her period of active duty, or in the alternative, pre-existed her active duty and was worsened thereby. 

A review of the Veteran's claims file shows that upon enlistment in September 2007, she reported sinus congestion, seasonal allergies, use of an inhaler for an episode of bronchitis at age 23, and sinusitis at age 21.  Her clinical evaluation found her lungs and chest to be normal and clear.  A review of the Veteran's service treatment records (STRs) for the period of active service reveal that on April 21, 2008, the Veteran presented with nausea, dizziness and lightheadedness and the physician noted that she was taking Claritin and Flonase.  On May 28, 2008, she reported for knee pain, however, the clinician noted that both eyes were red and sensitive and she still reported taking Claritin.  

On September 30, 2008, the Veteran's was seen for a consultation regarding her lung problems by a private physician, Dr. S.D.  The Veteran's history was recorded to include a lifetime of problems with her lungs; particularly it was noted that she seldom had a day where she is not symptomatic.  Dr. S.D. indicated that the Veteran had reported a history of frequent episodes of bronchitis, at least a few episodes of pneumonia, and frequent rattling sounds in her chest, plus cough with productive mucus and constant wheezing.  He noted that exercise is particularly difficult for the Veteran, and although she was able to make it through basic training with the National Guard, they did have to make a number of exceptions for her such as letting her walk the running courses on bad days.  He noted the existence of hay fever and nasal congestion with dripping on a regular basis, and a few episodes of sinus infections.  He noted that she had recently been prescribed an albuterol inhaler.  In consideration of her history and her physical examination, Dr. S.D. opined that her lifetime dyspnea with cough, sputum production, chest tightness, and wheezing was highly suggestive of asthma.  

On October 14, 2008, Dr. S.D. submitted a letter in response to a follow up to his previous letter.  At that time he noted that her diagnosis remained somewhat uncertain.  Her symptoms were highly suggestive of asthma, but objective findings to support that diagnosis were not available.  Particularly, Dr. S.D. noted that her spirometry was more suggestive of restrictive process, as opposed to obstruction, which would be expected with asthma.  He could not comment with certainty how she would be affected by deployment with physical challenges or adverse environmental conditions, but based on her subjective complaints alone; he expected that deployment would be detrimental to her health.  

On December 4, 2008, a note from Dr. S.D. indicated that the Veteran had presented for additional testing.  At that time her methacholine challenge reproduced her asthma symptoms at the highest concentration, but it was noted that she was already symptomatic before starting the test due to an upper respiratory tract infection, and that the test should have been postponed until after she recovered.  Dr. S.D. noted that such a situation would clearly duplicate the symptoms that brought her to the pulmonary clinic and that the available options at that time would be to either repeat the test at a later date, or presume for the time that she may, indeed, have an unusual variant of asthma.  

On January 23, 2009, the National Guard requested a World Wide Duty (WWD) Evaluation indicating that the Veteran was willing and eager to continue as a traditional guardsman, but noted that she would not have the opportunity to cross train into a non-deployable position.  An evaluation of her medical condition was requested.  On February 10, 2009, the Veteran underwent a physical evaluation where she was diagnosed with unspecified asthma treated with inhalers and disqualified for continued WWD service.  She was discharged due to physical disqualification effective April 23, 2009.  

In January 2010, the Veteran was afforded a VA medical examination with regard to her respiratory condition.  The resulting report reflects that the examiner noted the Veteran's history of allergic rhinitis and conjunctivitis and RAD prior to entrance into the military.  However, the examiner focused solely on the contention that the Veteran's RAD, allergic rhinitis and conjunctivitis, recurring history of sinusitis, and history of pneumonia was worsened by service.  The examiner did not provide an opinion regarding whether the Veteran's diagnosed asthma manifested during service, or in the alternative, existed prior to service and was aggravated thereby.   

In October 2010, the Veteran submitted a letter from her family nurse practitioner, which stated that, while the Veteran had suffered from allergies and sinus problems prior to her active service, she developed asthma during and following her service.  Additional medical evidence was also submitted spanning from June 2010 to October 2010 which gave a diagnosis of unspecified asthma, with exacerbation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Particularly, when a Veteran makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  A Veteran's claim cannot be limited to a single diagnosis and VA must consider all disabilities that may be reasonably encompassed in the claim.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran's claim has been described as RAD claimed as asthma; it is also established by the record that the Veteran has been diagnosed with asthma.  However, the VA examiner, in his January 2010 examination report, did not provide an opinion with regards to the Veteran's diagnosed asthma and instead focused on her other respiratory disorders.  In light of this, and because additional medical evidence regarding the Veteran's asthma was submitted after the VA medical examination occurred, the Board finds that a remand is necessary to provide an adequate medical examination in this case.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:


1. The AOJ should send a letter to the Veteran requesting any additional private treatment records with regard to her various respiratory disorders since October 2010, the date of her last submitted medical record.

2. Schedule the Veteran for a VA examination in connection with her claim for service connection for RAD, to include asthma.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 
The examiner should be asked to review the entire record and take a detailed history from the Veteran. Specifically, the examiner should elicit from the Veteran a full description of any respiratory symptomatology experienced prior to service, during service, and since service. The examiner should then address the following:

a. The examiner should determine whether any current respiratory disabilities, to include asthma, had its onset prior to service.  If the examiner concludes that any current diagnosed disability existed prior to service, the examiner must cite to the evidence of record to support that conclusion and state why or why not the evidence is clear and unmistakable relative to pre-existence of any respiratory disease.

b. If it is determined that a respiratory disorder, to include asthma, clearly and unmistakably existed prior to service, the examiner should determine if it can be concluded with clear and unmistakable certainty that any pre-existing respiratory disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.

c. The examiner is also requested to assume that the Veteran's diagnosed asthma did not exist prior to service and to provide an opinion as to whether it is at least as likely as not the Veteran's currently diagnosed asthma (or any other diagnosed respiratory disorder that the examiner concludes did not exist prior to service), is traceable to the Veteran's period of active military service, specifically, from February 26, 2008, to June 19, 2008.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming this opinion.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal. The AOJ must adjudicate the issue of entitlement to service connection for RAD, to specifically include asthma. (If the AOJ determines that additional evidentiary development is required to adjudicate this issue, the AOJ should undertake that necessary development prior to its readjudication of the claim.) If any benefit sought is not granted, to include an award of service connection for any respiratory disease, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




